IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT KNOXVILLE               FILED
                       NOVEMBER 1997 SESSION
                                                     December 16, 1997

                                                      Cecil Crowson, Jr.
                                                      Appellate C ourt Clerk



GREGG BAILEY,                  )
                               ) C.C.A. No. 03C01-9701-CR-00026
      Appellant,               )
                               ) Sullivan County
V.                             )
                               ) Honorable Frank L. Slaughter, Judge
                               )
STATE OF TENNESSEE,            )
                               ) (Post-Conviction)
      Appellee.                )




FOR THE APPELLANT:                FOR THE APPELLEE:

Gregg Bailey, Pro Se              John Knox Walkup
Route 1, TCIP, Annex              Attorney General & Reporter
Only, TN 37140
                                  Timothy F. Behan
                                  Assistant Attorney General
                                  450 James Robertson Parkway
                                  Nashville, TN 37243-0493

                                  H. Greeley Wells, Jr.
                                  District Attorney General

                                  Robert Montgomery
                                  Assistant District Attorney General
                                  P.O. Box 526
                                  Blountville, TN 37617-0526




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                  OPINION


       In 1981 the appellant, Gregg Bailey, was convicted by a jury of armed

robbery and assault with the intent to commit second degree murder. On direct

appeal his convictions and sentence were affirmed by this Court. Thereafter, the

appellant filed a petition seeking post-conviction relief. This Court affirmed the

dismissal of that petition. In 1996 the appellant filed his second petition for post-

conviction relief alleging a double jeopardy violation. The trial court dismissed

the petition on the ground that it was barred by the statute of limitations.



       It is well settled that any petitioner whose judgment became final on or

before July 1, 1986, had until July 1, 1989, to file a petition for post-conviction

relief. State v. Masucci, 754 S.W.2d 90 (Tenn. Crim. App. 1988). Therefore,

having filed his petition seven years after this deadline, the appellant’s petition is

time barred.



       Accordingly, we find no error of law mandating reversal. The trial court's

dismissal of the petition is affirmed in accordance with Tenn. R. Ct. Crim. App.,

Rule 20.




                                                  __________________________

                                          -2-
                                         PAUL G. SUMMERS, Judge


CONCUR:




______________________________
JOSEPH B. JONES, Presiding Judge




______________________________
J. CURWOOD WITT, JR., Judge




                                   -3-